


Exhibit 10.31
January 22, 2010


Mr. Thomas P. Finn
12906 Tufton Woods Court,
Reisterstown, Maryland 21136


Dear Mr. Finn:


I am pleased to offer you the position of Senior Vice President, Global
Operations for Gerber Scientific, Inc., reporting to Chief Executive Officer,
Marc Giles.  Marc and others you have met are highly optimistic about the
significant contribution you can make to our company’s future.


Following are the principal terms of our offer:
 
1.  DATE OF EMPLOYMENT
Your employment with Gerber will commence on, or at your option before, March 1,
2010.  Human Resources will provide an orientation at 8:30 A.M. on your first
day.
 
2.  COMPENSATION
You will be a full-time salaried exempt employee, and your base bi-weekly salary
for this position will be $13,076.92 payable every other week ($340,000
annualized) of active employment.


3.   ANNUAL INCENTIVE
You will be eligible to participate in the Gerber Scientific, Inc. Incentive
Bonus Plan. Your bonus target will be 50% of base salary, if we achieve 100% of
our performance goals.  The range of bonus will be between zero and a maximum of
100% of base salary depending on attainment of our objectives. You will be
eligible for the fiscal year 2010 bonus program on a prorated basis depending on
company performance and calculated on the same basis as other corporate
managers. Our fiscal year ends April 30 and bonus payments, if any, are
scheduled for July.


4.   STOCK
You will be eligible to participate in the Gerber Scientific, Inc. Employee
Stock Plan. The Plan is administered by the Management Development and
Compensation Committee (MDCC) of the Board of Directors of Gerber Scientific,
Inc. (Board).  Subject to approval of the MDCC, you will be awarded options to
purchase 100,000 shares of Gerber Common Stock. The option price will be the
closing price of Gerber stock on the effective date of the grant and the options
will vest in equal annual increments over three years. In addition, you will be
granted 30,000 shares of restricted stock which will vest over four years.
 
Future grants of stock options and restricted shares are at the discretion of
the committee. Grants have been made on an annual basis late in the calendar
year. The plan is for future grants to be a mix of restricted shares and stock
options. Grants are based on position, individual performance and company
results.


5.   REVIEW
No later than your first year anniversary, Marc Giles will conduct a review for
consideration to promote you to Executive Vice President.


6.   BENEFITS
You are eligible to participate in Gerber’s comprehensive benefit program
offered to salaried employees as described in the enclosed "Summary of
Benefits."  If you have any questions, please feel free to contact me at
860-648-8506.


Your beginning vacation accrual rate is set at three weeks per year.


Upon election by the Board as an Officer of the Corporation, you will be covered
by the Executive Severance Policy which includes one-year severance for a Senior
Vice President.  You will be offered a Change in Control Agreement, subject to
Board approval, which includes two and one-half years for a Senior Vice
President. Please see the enclosed documents for details.


7.   SIGNING BONUS
You will be paid a total signing bonus of $100,000, less applicable withholding:
$50,000 paid within 15 days of your start date and $50,000 upon relocation,
which shall be as mutually defined by you and Marc.


8.   RELOCATION
We understand that you do not intend to sell your current residence and that you
will take occupancy in a furnished apartment or residence proximal to our South
Windsor headquarters.  Gerber will provide temporary living accommodations for
up to one year and will reimburse coach fare for flights every other weekend to
and from Maryland for either you or your family during this period.


9.   DRUG TEST
Gerber has a mandatory drug-testing program for all new employees.  Employment
is contingent upon a negative test result. Results must be in before employment
starts.


10.  PROOF OF ELIGIBILITY TO WORK IN U.S.
The Immigration Reform and Control Act require that evidence of authorization to
legally work in the U.S. as well as positive identification be provided to the
employer at the start of employment. Therefore, it will be necessary for you to
submit to the Human Resources Department documents that satisfy this requirement
as described on the enclosed form.


11.  CONFIDENTIALITY AGREEMENT
All employees are required as a condition of employment to read and sign
Gerber's Confidentiality and Inventions Agreement. Gerber extends this job offer
to you on the basis of your business and/or technical skills, which, you have
demonstrated to us. We expect you to honor any and all obligations regarding
proprietary and confidential information, which you may have obtained from any
former employers just as we expect that you will refrain from disclosing to
third parties any confidential and proprietary information you may learn while
employed at Gerber. It is the individual responsibility of all Gerber employees
to fully comply with and honor all of their obligations regarding information of
a confidential or proprietary nature.


In consideration of your employment with Gerber, you agree to conform to the
rules and regulations of the Company and understand that, except as provided for
in the your Executive Severance Agreement and Change in Control Agreement (both
attached hereto), your employment and compensation can be terminated, with or
without notice, at any time at the option of either Gerber or yourself.


Tom, I believe this position will offer you a tremendous career opportunity and
everyone looks forward to working with you.


Please acknowledge acceptance of our offer of employment by signing one copy of
this letter and returning it to me.


Sincerely,


                              /s/  Thomas P. Finn
Michael W. Dolen                                                  
                                                              Thomas P. Finn
VP, Human Resources
Americas                                                                
                                  Date:  January 25, 2010


Enclosures
 
 





